DETAILED ACTION
Claims 1-11 and 13-18 are pending in the application. Claim 12 has been cancelled. 


Response to Arguments
2.  	Applicant’s arguments, see page 10, filed 02/26/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-11 and 13-18 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance: 
  	“An electronic device comprising: 
  	a processor; and 
  	a memory storing a program which, when executed by the processor, causes the electronic device to: 
  	communicate with an external device; 
  	receive (i) a first instruction for designating, as a display range, a part of a range of an image that is read out from a storage and sent to the external device, and (ii) a second instruction for sending the image stored in the storage to the external device; 
  	send, according to the second instruction, the stored image and information relating to the display range designated by the first instruction to the external device;
  	associate the information relating to the designated display range with the stored image;
  	display, in a case where the information relating to the designated display range is associated with the stored image, the -2-51571329-v1display range based on the associated information, wherein the display range designates a part of the range of the stored image for viewing, wherein 
  	in a case where a difference between the designated display range and a predetermined display range is equal to or smaller than a threshold, the information relating to the designated display range is not associated with the stored image even if the second instruction is received.”

  	The closest prior art of record relied upon is Warren et al (US 2017/0316806 A1) which discloses an imaging system for presenting content comprising an electronic device with the ability to display images to an external device and control the images stored from the electronic device to an external device. However, the prior art alone or in combination with another, fails to teach wherein a case where a difference between the designated display range and a predetermined display range is equal to or smaller than a threshold, the information relating to the designated display range is not associated with the stored image even if the second instruction is received. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697